 
[cedarrapidslogo1.jpg]
 
 
 
[cedarrapidslogo2.jpg]

 
May 10, 2010


MACC Private Equities Inc.
101 2nd Street SE Suite 800
Cedar Rapids, IA 52401-1219


 
RE:  Loan Renewal
 
Ladies and Gentlemen:
In connection with renewal of the MACC Private Equities Inc. (the “Company”)
term loan pursuant to the Third Amendment to Business Loan Agreement dated March
31, 2010 by and between Cedar Rapids Bank & Trust (“CRB&T”) and the Company (the
“Amendment”), CRB&T has required the Company comply with certain Affirmative
Covenants (as defined the in the Amendment).  All capitalized terms not defined
in this letter shall have the meaning ascribed to each term in the Amendment.
 
Among these Affirmative Covenants, a Minimum Liquidity covenant requires that
the Company maintain a minimum Liquidity of $500,000 at all times.  In the
Amendment, the Minimum Liquidity covenant does not specifically state it is
effective upon completion of the Company’s Rights Offering.  However, the
Company and CRB&T intended this covenant to be effective upon the conclusion of
the Company’s Rights Offering.
 
As such, this letter is to provide written verification and our agreement with
you that the Minimum Liquidity covenant contained in Section 2.1 of the
Amendment shall commence and be effective at the conclusion of the Company’s
Rights Offering.  The Rights Offering covenant contained in that section,
requiring completion of the Rights Offering by August 1, and the Deposit of
Rights Offering Proceeds, continue in effect without modification.
 
 

 
Sincerely,
          /s/ Dana L. Nichols     Dana L. Nichols     Senior Vice President  

 
 
 

 ACCEPTED AND AGREED:          MACC Private Equities Inc.          By:  /s/
Derek Gaertner                                     Derek Gaertner, CFO  

 
 

Member FDIC
 
 
